Citation Nr: 1511509	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  12-26 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for hearing loss, evaluated as zero percent disabling prior to November 12, 2013 and as 20 percent disabling thereafter.

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Timothy M. White, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to May 1974.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  Following the hearing the Veteran submitted additional evidence in support of his claim and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c) (2014).

The issue of entitlement to service connection for depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In January 2015, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, withdrew from appeal his claim for an increased rating for hearing loss for the period prior and subsequent to November 12, 2013.


CONCLUSION OF LAW

The criteria for withdrawal of appeal as to the issue of entitlement to an increased rating for hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

During his January 2015 Board hearing, the Veteran, through his representative, indicated that he wished to withdraw his appeal of the issue of entitlement to an increased rating for hearing loss for the period prior to and from November 12, 2013.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issue withdrawn  by the Veteran, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue and it is dismissed.


ORDER

The appeal as to the issue of entitlement to an increased rating for hearing prior to and since November 12, 2013 is dismissed.


REMAND

The Board finds that additional development is necessary for the claim for service connection for depression.

The Veteran alleges that his depression was caused by being harassed verbally and physically by his comrades in service, or is related to his service-connected tinnitus.  

The Veteran was afforded a VA contract examination in April 2012.  However, the examiner did not provide an opinion regarding direct service connection or whether the Veteran's depression has been aggravated by his service-connected tinnitus.  Subsequently, in February 2015 a private examiner provided a positive nexus opinion linking the Veteran's depression to his service; however, that examiner did not provide an adequate rationale for the opinion reached.  

Although secondary service connection may be established if the secondary condition was caused by a service-connected disability, it may also be established for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002).

During his January 2015 hearing the Veteran reported receiving mental health treatment in 1998 and during his February 2015 private examination the Veteran reported receiving mental health treatment in prison during the 1990's.  Additionally, in a January 1985 statement the Veteran reported receiving substance abuse treatment at Oklahoma City VA Medical Center (VAMC), Little Rock VAMC, and from Dr. Reid at Country View.  These records may be relevant and should be requested.  Relevant ongoing VA medical records should also be requested.	

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names, addresses,       and approximate dates of treatment of all health care providers who have treated him for his depression, to include treatment provided during his incarceration       in the 1990's and from Dr. Reid.  After securing any necessary releases, the AOJ should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

2. Request VA treatment records dated prior to January 1985 from Oklahoma City VAMC and Little Rock VAMC.  Also, obtain all updated VA treatment records dating since November 2013.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

3. After the above development has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination to obtain an opinion as to whether the Veteran's depression is related to his service.  The claims file must be reviewed by the examiner in conjunction with the examination.  

Following a review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's depression arose during service or is etiologically related to any incident of    service?  Please explain why or why not.

b. If the Veteran's depression is not related to service, is his depression at least as likely as not caused by the Veteran's service-connected tinnitus?  Please explain why or why not.

c. If the Veteran's depression was not caused by the Veteran's service-connected tinnitus, is it at least as likely as not that his depression has been permanently worsened beyond normal progression (versus temporary exacerbation of symptoms) by the Veteran's service-connected tinnitus?  Please explain why or why not.

d. If the Veteran's depression was permanently worsened beyond normal progression by the service-connected tinnitus (aggravated) the examiner should attempt to quantify the extent of aggravation beyond the baseline level that is due to the tinnitus.  The rationale for the opinions should be provided.

4. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


